EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wallace Scott Brown on 2/24/21.

The application has been amended as follows: 
Claim 1 has been replaced with the following:	“The present invention provides an Electronic Video Book (ev-Book) similar to form of standard hard cover print book, said ev-Book has print book characteristics comprising stand-alone flexible video screen e-Paper pages comprising:
a)    a book-like flat solid front and back covers connected with hinges to the book-like spine cover, designed to allow user to replace covers with larger or smaller covers;
b)    a book-like spine cover connected to front and back covers and to a spine harness designed to allow user to replace spine cover and harness with larger or smaller units whose width is readily variable for both physical size and number(s) of screen pages connected to the spine harness;

d)    an electrically powered electronic semiconductor logic controller boards or CPU, designed to fit in an individual video screen page pocket and in back cover capable of generating text, video and pictures on command into multiple screen pages;
e)    an electrically powered electronic semiconductor graphics controller board(s) known as GPU, interconnected to the CPU and to video screen pages with HDMI and ribbon cable(s) for quick, secure connection and assembly; wherein the CPU and Video controllers provide multiple screen connections and operation with standard graphics and video software(s);
f)    a plurality of one or more low voltage high capacity battery power supplies (s) housed in the spine cover and CPU cavity in the back cover and connected to the CPU and GPU;
g)    a harness container with means for housing one or more batteries designed to allow user to replace battery(s) providing low voltage electric power to one or more video screen page CPUs and GPUs;
h)    the harness with means for containing, positioning, and clamping ev-Book video screen page(s) using mounting posts structurally secured with top and bottom threaded connections to allow user to replace posts with larger or smaller ones for larger and smaller video pages.”

a)    text containing numbers, letters and letters comprising words;
b)    pictures, graphics, symbols, paintings, sketches, photographs, charts, graphs and;
c)    video clips displaying still images and/or active motion.
Claim 3 has been replaced with the following: “3.    The ev-Book as described in claim 1 wherein the ev-Book houses flexible OLED, LCD or TFT light emitting chemical substrates to form flexible electronic ePaper sheets energized by the ev-Book CPU and GPU to show data files from CPU storage memory chip(s), which said pages are tunable 180 degrees back over the open front cover in a book-like character.”
Claim 4 has been replaced with the following:  “4.    The ev-Book as described in claim 1 wherein the ev-Book cover is readily made of various reinforcing material compounds comprising the flat front and back cover surfaces each integrally hinged in place to a flat spine cover of similar material arranged to protect the user, and the video screen pages and electronics.”
Claim 5 has been replaced with the following:  “5.    The ev-Book as described in claim 1 wherein the ev-Book back cover includes a battery and video screen page harness box mounted with one fully vacant side facing toward the body of the book to receive the three video screen page positioning holes in place over three vertically 
Claim 6 has been replaced with the following:  “6.    The ev-Book as described in claim 1 wherein the ev-Book battery and video screen page harness is readily available in varying sizes to fit corresponding varying spine sizes for interchangeable page height from 8 inches to 24 inches and page width from 8 inches to 36 inches; with matching harness battery capacity space provided and fitted with a harness top-hinged cover flap for easy accessible battery and video screens installation and removal.”
Claim 7 has been replaced with the following:  “7.    The ev-Book as described in claim 1 wherein the ev-Book rectangular battery and video screen page harness is specifically positioned adjacent to and against the cover spine intentionally configured to safely contain and secure the low voltage battery(s) and constrain and secure the video screen page(s) to provide safety for maintenance personnel and users from electrical devices, and provide protection of the low voltage battery(s) and electrical passageway sockets on the left-hand turning surfaces of both the screen video page(s) and additional screen page holders to be used as page size selection is increased.”
Claim 8 has been replaced with the following:  “8.    The ev-Book as described in claim 1 wherein the ev-Book battery harness and screen pages designed with structural interconnecting socket grommets to provide constant, un-interrupted passageways between and through individual stacked screen page to guide and protect thin ribbon electrical wire providing battery power flow to each screen page semiconductor CPU and CPU, and interconnecting data communication wiring between pages and CPU and GPU.”

a)    first user touch action sensed by the CPU to power up and activate chosen screen starting picture, text and page backlighting;
b)    second user sequential touch action to commence video graphics on screen by pressing and releasing the touch button in a sequence to activate logic to powering up the video portion;
c)    third sequential touch action starts video;
d)    fourth touch action pauses video;
e)    fifth touch action restarts video;
f)    sixth double quick touch action push turns off video portion on screen;
g)    with an added larger memory and operating capacity CPU, Central processing unit housed in a cavity in the back cover for added logic power as may be needed for larger ev-Book(s).”
Claim 10 has been replaced with the following:  “10.    An ev-Book as described in claim 1 wherein each ev-Book flexible screen page includes an embedded HDMI Video Port for connection of cables to and from the GPU for the purpose of displaying select program file(s) on one or all varying flexible video screen pages.”
Claim 11 has been replaced with the following:  “11.    An ev-Book as described in claim 1 wherein the ev-Book spine cover contains a charging port for an external electrical transformer voltage charger to be plugged in and connect with an electrical 
Claim 12-17 have been cancelled.

Reasons for Allowance
In response to the Examiner’s Amendment, claims 1-12 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claim 1.  The prior art fails to disclose or teach “an Electronic Video Book (ev-Book) similar to form of standard hard cover print book, said ev-Book has print book characteristics comprising stand-alone flexible video screen e-Paper pages comprising:
a)    a book-like flat solid front and back covers connected with hinges to the book-like spine cover, designed to allow user to replace covers with larger or smaller covers;
b)    a book-like spine cover connected to front and back covers and to a spine harness designed to allow user to replace spine cover and harness with larger or smaller units whose width is readily variable for both physical size and number(s) of screen pages connected to the spine harness;

d)    an electrically powered electronic semiconductor logic controller boards or CPU, designed to fit in an individual video screen page pocket and in back cover capable of generating text, video and pictures on command into multiple screen pages;
e)    an electrically powered electronic semiconductor graphics controller board(s) known as GPU, interconnected to the CPU and to video screen pages with HDMI and ribbon cable(s) for quick, secure connection and assembly; wherein the CPU and Video controllers provide multiple screen connections and operation with standard graphics and video software(s);
f)    a plurality of one or more low voltage high capacity battery power supplies (s) housed in the spine cover and CPU cavity in the back cover and connected to the CPU and GPU;
g)    a harness container with means for housing one or more batteries designed to allow user to replace battery(s) providing low voltage electric power to one or more video screen page CPUs and GPUs;
h)    the harness with means for containing, positioning, and clamping ev-Book video screen page(s) using mounting posts structurally secured with top and bottom threaded connections to allow user to replace posts with larger or smaller ones for larger and smaller video pages.”  As required by the independent claim 1.

Consequently, claims 1-11 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIT PANDYA/Primary Examiner, Art Unit 3649